Order                                                                         Michigan Supreme Court
                                                                                    Lansing, Michigan

  September 11, 2020                                                               Bridget M. McCormack,
                                                                                                 Chief Justice

  160809-10                                                                             David F. Viviano,
                                                                                        Chief Justice Pro Tem

                                                                                      Stephen J. Markman
                                                                                           Brian K. Zahra
  CITY OF WAYNE RETIREES ASSOCIATION,                                                Richard H. Bernstein
  CHRISTOPHER JOHNSON, TIMOTHY                                                       Elizabeth T. Clement
  REYNOLDS, ROBERT ENGLISH, EDMUND                                                   Megan K. Cavanagh,
                                                                                                      Justices
  ROTHFELDER, DANIEL HAMANN, and
  CHERYL FISHER, on behalf of themselves and
  all others similarly situated,
                 Plaintiffs-Appellants,
  v                                                        SC: 160809; 160810
                                                           COA: 343522; 343916
                                                           Wayne CC: 17-009118-CK
  CITY OF WAYNE,
            Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the October 15, 2019
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

         MCCORMACK, J., (concurring).

        I concur in this Court’s order denying leave to appeal because, as the Court of
  Appeals recognized, the outcome in this case is resolved by our decision in Kendzierski v
  Macomb Co, 503 Mich 296 (2019).

          The issue in Kendzierski was whether retiree healthcare benefits provided through
  the parties’ collective-bargaining agreements (CBAs) were vested, i.e., unalterable for the
  plaintiff-retirees’ lifetimes, or were instead time-limited promises that did not survive the
  expiration of those CBAs.

         As I explained in my dissent, I believe the CBAs in Kendzierski were ambiguous
  and that the plaintiffs should have been allowed to present extrinsic evidence to resolve
  that ambiguity. Kendzierski, 503 Mich at 327 (MCCORMACK, C.J., dissenting). But this
  Court disagreed, concluding that the benefits were unambiguously time-limited and that
  the defendant was, therefore, entitled to summary disposition for that reason. Id. at 326
  (opinion of the Court).
                                                                                                               2

        Plaintiffs in this case have offered arguments for ambiguity that are similar to
those the Court considered and rejected in Kendzierski. While I find these arguments to
be persuasive, plaintiffs have not asked us to reconsider our decision in Kendzierski. For
that reason, I concur in this Court’s order denying leave to appeal.

      BERNSTEIN, J., joins the statement of MCCORMACK, C.J.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         September 11, 2020
       a0911
                                                                             Clerk